
	
		II
		111th CONGRESS
		1st Session
		S. 1706
		IN THE SENATE OF THE UNITED STATES
		
			September 24, 2009
			Mr. Barrasso introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain acrylic fiber
		  tow.
	
	
		1.Certain acrylic fiber
			 tow
			(a)In
			 generalSubchapter II of
			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.01.00Acrylic
						  fiber tow (polyacrylonitrile tow) containing by weight a minimum of 98 percent
						  acrylonitrile, not more than 30ppm sodium and from 2 to 4 percent water,
						  imported in the form of three sub-bundles, each containing 50,000 filaments and
						  with average filament measuring 1.2 decitex (plus or minus 0.1)(provided for in
						  subheading 5501.30.00)FreeNo
						  changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
